DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 03/28/22.

Specification
4. 	Applicant is reminded of the proper language and format for an abstract of the disclosure. The Abstract should be an adequate, clear and concise statement of the technical disclosure of the patent application, 37 C.F.R. 1.72(b). Also, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The Abstract of the disclosure for the present application is objected to because it fails to satisfy these guidelines. Correction is required. See MPEP § 608.01 (b).


Claim Interpretations - 35 USC § 112, Sixth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims 19-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “module,” or “used for”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "intersection testing module” in claims 19-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.    The term "furthest" in claims 1-8, 15-17 and 19 is a relative term which renders the claim indefinite. The term "furthest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding claims 1-8, 15-17 and 19, the phrase "furthest along the ray" was held to render the claim indefinite.
10.    The term "least" in claims 6, 12-14 and 20 is a relative term which renders the claim indefinite. The term "least" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding claims 6, 12-14 and 20, the phrase "least far along the ray" was held to render the claim indefinite.
11.	Claim 2 recites the limitation "a subset of the dimensions" The limitation "a subset of the dimensions" is previously introduced in claim 1. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the subset of the dimensions”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 2 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
12.	Claim 7 recites the limitations "it is determined" and “it intersects” caused confusing. It is not clear what “it” standing for. Therefore, claim 7 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
13.	Claim 11 recites the limitation "a subset of the dimensions" The limitation "a subset of the dimensions" is previously introduced in claim 1. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the subset of the dimensions”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 11 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
14.	Claim 20, line 12, recites the limitation "a subset of the dimensions" The limitation "a subset of the dimensions" is previously introduced in claim 20, line 6. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the subset of the dimensions”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 11 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
15.	Claim limitation "intersection testing module" as recited in claims 19-20, each limitation is a limitation which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitation "intersection testing module" in claims 19-20, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 19-20 cannot be determined.
Therefore, the claims 19-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any
new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


17.	Claims 1, 3-6, 8-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karras et al., (“Karras”) [US-2018/0182158-A1] in view of Laine et al., (“Laine”) [US-2016/0071313-A1]
Regarding claim 1, Karras discloses a method of determining, in a ray tracing system (Karras- ¶0007, The apparatus may comprise circuitry within a processing unit, such as a parallel processing unit, which may further include circuitry to implement one or more tree traversal units that may be configured to generate the intersection query; ¶0028, The intersection test engine may reside within tree traversal unit (TTU) 500 of FIGS. 5A-5B, or within any other technically feasible location within the parallel processing unit (PPU) 200 of FIG. 2), whether a ray intersects a three-dimensional axis-aligned box, wherein the box represents a volume defined by a front-facing plane and a back-facing plane for each dimension of the three-dimensional axis-aligned box (Karras- ¶0006, method for performing an intersection query between a query beam and a target bounding volume […] and it is determined whether the query beam intersects the target bounding volume based on at least the parametric variable range for the first dimension; Fig. 1B and ¶0041-0042, FIG. 1B illustrates a ray 130 intersecting a rectangular bounding volume 136 [a ray intersects a three-dimensional axis-aligned box, wherein the box represents a volume] […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) [a front-facing plane] and a maximum value (zmax) [a back-facing plane] of z), the method comprising:
identifying which of the front-facing planes of the box intersects the ray furthest along the ray (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 and ¶0042-0043, The rectangular bounding volume 136 is defined by a pair of infinite planes at minimum and maximum values in each dimension […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) and a maximum value (zmax) of z. Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3 [the front-facing planes of the box intersects the ray furthest along the ray]);
determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in a subset of the dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume; ¶0037, At step 108, the intersection test engine determines a slab intersection case for the first dimension based on the beam information and the intersection parameter values […] the intersection engine further determines a slab intersection case for the second dimension and a slab intersection case for the third dimension [determining whether the ray intersects]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [a subset of the dimensions] […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable), wherein the subset of dimensions comprises the two dimensions for which the front-facing plane was not identified, but wherein the subset of dimensions does not comprise the dimension for which the front-facing plane was identified (Karras- ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab [two dimensions], and zmin and zmax define a z slab); and
determining whether the ray intersects the axis-aligned box using the determination of whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (Karras- Fig. 1B shows an intersection between the ray 130 and the rectangular bounding volume 136. The ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determining whether the ray intersects the axis-aligned box]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [the subset of the dimensions] […] For an intersection test between the ray 130 and the rectangular bounding volume 136 to be true, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable),
wherein the method determines whether the ray intersects the box to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than a position at which the ray intersects the back-facing plane in the dimension for which the front- facing plane was identified (Karras- Fig. 1B shows an intersection between the ray 130 and the rectangular bounding volume 136 including a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. The ray will intersect the front-facing plane first and then the back-facing plane; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determines whether the ray intersects the box]; ¶0042, The rectangular bounding volume 136 is defined by a pair of infinite planes at minimum and maximum values in each dimension […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) and a maximum value (zmax) of z; ¶0043, the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmin when the ray 142(Z) is at zmin and the parametric variable is equal to z.tmax when the ray 142(Z) is at zmax).
Karras does not explicitly disclose the method determines whether the ray intersects the box without performing a test to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than a position at which the ray intersects the back-facing plane in the dimension for which the front- facing plane was identified.
However, Laine discloses 
the method determines whether the ray intersects the box without performing a test to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than a position at which the ray intersects the back-facing plane in the dimension for which the front- facing plane was identified (Laine- ¶0132, the bounding volumes associated with each of the nodes are axis-aligned bounding boxes (AABB) that may be defined as six planes associated with a coordinate system. For example, a Cartesian coordinate system may be defined by three orthonormal vectors, x, y, and z. For a 3D model based on a Cartesian coordinate system having a particular origin given as <x0, y0, z0>, an axis aligned bounding box (AABB) may be defined using a sextuple of values <x1, x2, y1, y2, z1, z2>. The values x1 and x2 define a minimum plane (i.e., the set of all points <x, y, z> where x=x1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where x=x2, etc.) parallel to the plane defined by the y-axis and the z-axis that bounds all of the geometric primitives enclosed by the AABB. The values y1 and y2 define a minimum plane (i.e., the set of all points <x, y, z> where y=y1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where y=y2, etc.) parallel to the plane defined by the x-axis and the z-axis that bounds all of the geometric primitives enclosed by the AABB. The values z1 and z2 define a minimum plane (i.e., the set of all points <x, y, z> where z=z1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where z=z2, etc.) parallel to the plane defined by the x-axis and the y-axis that bounds all of the geometric primitives enclosed by the AABB – suggests a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. This realisation suggests determine whether the ray intersects the box without performing a test since there an intersection between the ray and the rectangular bounding volume including a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. The ray will intersect the front-facing plane of an axis-aligned box before it intersects the back-facing plane of the axis-aligned box for that dimension).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Laine, and apply the axis-aligned bounding boxes with the minimum planes and the maximum planes that parallel into the the ray intersects the box, as taught by Karras in order to determine whether the ray intersects the box without performing a test to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than a position at which the ray intersects the back-facing plane in the dimension for which the frontfacing plane was identified.
Doing so would improve efficiency of tree traversal operations and the amount of data required to specify an AABB associated with nodes that descend from the block root node may be reduced.

Regarding claim 3, Karras in view of Laine, discloses the method of claim 1, and further discloses wherein said identifying which of the front-facing planes of the box intersects the ray furthest along the ray (see Claim 1 rejection for detailed analysis) comprises:
performing a first front-facing test to determine which of a first front-facing plane and a second front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [performing a first front-facing test to determine which of a first front-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [a second front- facing plane of the box the ray intersects furthest along the ray] and Bmax, respectively; Fig. 1G and ¶0049, At xmin, the first query ray A 162 intersects the x slab 160 at t=Amin. Similarly, at xmin the second query ray B 164 intersects the x slab 160 at t=Bmin [performing a first front-facing test to determine which of a first front-facing plane and a second front- facing plane of the box the ray intersects]); and	
performing a second front-facing test to determine which of the determined front-facing plane and a third front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [a second front-facing test] and Bmax, respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests a third front-facing plane of the box the ray intersects furthest along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmin when the ray 142(Z) is at zmin [a third front-facing plane of the box the ray intersects furthest along the ray]), thereby identifying which of the front-facing planes of the box intersects the ray furthest along the ray (Karras- ¶0026, Testing may be performed as a query, where a given query ray is tested against bounding volumes within the BVH. An individual query may comprise testing whether the parametric variable associated with the query ray is within an appropriate range to fall between bounding planes for the x-dimension, y-dimension, and z-dimension to intersect the bounding volume).

Regarding claim 4, Karras in view of Laine, discloses the method of claim 1, and further discloses wherein said identifying which of the front-facing planes of the box intersects the ray furthest along the ray (see Claim 1 rejection for detailed analysis) comprises:
performing a first front-facing test to determine which of a first front-facing plane and a second front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [performing a first front-facing test to determine which of a first front-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [a second front- facing plane of the box the ray intersects furthest along the ray] and Bmax, respectively; Fig. 1G and ¶0049, At xmin, the first query ray A 162 intersects the x slab 160 at t=Amin. Similarly, at xmin the second query ray B 164 intersects the x slab 160 at t=Bmin [performing a first front-facing test to determine which of a first front-facing plane and a second front- facing plane of the box the ray intersects]);
performing a second front-facing test to determine which of the first front-facing plane and a third front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [a second front-facing test] and Bmax, respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests a third front-facing plane of the box the ray intersects furthest along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmin when the ray 142(Z) is at zmin [a third front-facing plane of the box the ray intersects furthest along the ray]);
performing a third front-facing test to determine which of the second front-facing plane and the third front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [the second front-facing plane] and Bmax, respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests a third front-facing plane of the box the ray intersects furthest along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmin when the ray 142(Z) is at zmin [a third front-facing plane of the box the ray intersects furthest along the ray]); and
using the results of the first, second and third front-facing tests to identify which of the front-facing planes of the box intersects the ray furthest along the ray (Karras- ¶0026, Testing may be performed as a query, where a given query ray is tested against bounding volumes within the BVH. An individual query may comprise testing whether the parametric variable associated with the query ray is within an appropriate range to fall between bounding planes for the x-dimension, y-dimension, and z-dimension to intersect the bounding volume).

Regarding claim 5, Karras in view of Laine, discloses the method of claim 1, and further discloses wherein said determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (see Claim 1 rejection for detailed analysis) comprises:
performing a first mixed-facing test to determine which of the identified front-facing plane and a first back-facing plane of the box the ray intersects furthest along the ray, wherein the first back-facing plane of the box is a back-facing plane for a first dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [a first back-facing plane of the box the ray intersects furthest along the ray]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [the identified front-facing plane] […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]);
performing a second mixed-facing test to determine which of the identified front-facing plane and a second back-facing plane of the box the ray intersects furthest along the ray, wherein the second back- facing plane of the box is a back-facing plane for a second dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [a second back-facing plane]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [the identified front-facing plane]. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax [a second back-facing plane]. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively […] the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [the subset of dimensions]); and
using the results of the first and second mixed-facing tests to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [the back-facing planes]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively. In one embodiment, the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax [results of the first and second mixed-facing tests]. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions).

Regarding claim 6, Karras in view of Laine, discloses the method of claim 1, and further discloses wherein said determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (see Claim 1 rejection for detailed analysis) comprises:
performing a back-facing test to determine which of a first back-facing plane and a second back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection at a maximum value is referred to herein as intersection parameter value Amax [performing a first back-facing test to determine which of a first back-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [a second backfacing plane of the box the ray intersects least far along the ray], respectively; Fig. 1G and ¶0049, At xmax, the second query ray B 164 intersects the x slab 160 at t=Bmax. Similarly, at xmax the first query ray 162 A intersects the x slab 160 at t=Amax [performing a first back-facing test to determine which of a first back-facing plane and a second backfacing plane of the box the ray intersects least far along the ray]), wherein the first back-facing plane of the box is a back-facing plane for a first dimension in the subset of dimensions, and the second back-facing plane of the box is a back-facing plane for a second dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 and exits the z slab at t4 [the first back-facing plane of the box is a back-facing plane for a first dimension; the second back-facing plane of the box is a back-facing plane for a second dimension]);
performing a mixed-facing test to determine which of the identified front-facing plane and the determined back-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [the determined back-facing plane of the box the ray intersects furthest along the ray]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [the identified front-facing plane] […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]); and
using the result of the mixed-facing test to determine whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [the back-facing planes]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively. In one embodiment, the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax [result of the mixed-facing test]. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions).

Regarding claim 8, Karras in view of Laine, discloses the method of claim 1, and discloses the method further comprising:
storing one or more intermediate results which are determined in said identifying which of the front-facing planes of the box intersects the ray furthest along the ray (Karras- ¶0042-0043, The rectangular bounding volume 136 is defined by a pair of infinite planes at minimum and maximum values in each dimension […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) and a maximum value (zmax) of z […] and zmin and zmax define a z slab […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3 [the front-facing planes of the box intersects the ray furthest along the ray]; ¶0104, the query data structure associated with a particular tree traversal operation is stored in the local storage 502. The query data structure may specify a query shape to be intersected with a tree data structure. The interface 505 may receive the data for the query data structure and store the data in an available memory location in the local storage 502); and
reading the stored one or more intermediate results for use in said determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in the subset of the dimensions (Karras- ¶0117, the scheduler unit 510 may retrieve the top element (i.e., a new node) from the traversal stack included in the local storage 504, fetch any data required for performing the tree traversal operation for the new node into the L0 cache unit 570 and/or local storage 502, and notify the setup unit 520 to configure the one or more traversal units 530 to perform the tree traversal operation for one or more nodes in the new block of the tree data structure).

Regarding claim 9, Karras in view of Laine, discloses the method of claim 1, and discloses the method further comprising determining whether a maximum distance condition is satisfied (Karras- Fig. 1B shows the ray 130 exits the z slab when the parametric variable is at t4; ¶0057, a first distance between a first origin and a slab minimum (MIN-oA, MIN-oB), and a second multiplication may be performed between a second inverse direction (idB, idA) and a second distance between a second origin and a slab maximum distance (MAX-oB, MAX-oA)), wherein the maximum distance condition is satisfied if a maximum valid distance of the ray from the ray origin is greater than or equal to a minimum distance from the ray origin to any intersection of the ray with a point within the box (Karras- ¶0043, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value. As shown, the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4 [the ray from the ray origin is greater than a minimum distance], where t is the parametric variable),
wherein said determining whether the ray intersects the axis-aligned box further comprises using the determination of whether the maximum distance condition is satisfied (Karras- ¶0043, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable; ¶0057, a first distance between a first origin and a slab minimum (MIN-oA, MIN-oB), and a second multiplication may be performed between a second inverse direction (idB, idA) and a second distance between a second origin and a slab maximum distance (MAX-oB, MAX-oA)).

Regarding claim 10, Karras in view of Laine, discloses the method of claim 1, and discloses the method further comprising determining whether a minimum distance condition is satisfied (Karras- Fig. 1B shows  the ray 130 intersects the z slab at t3; ¶0057, a first distance between a first origin and a slab minimum (MIN-oA, MIN-oB), and a second multiplication may be performed between a second inverse direction (idB, idA) and a second distance between a second origin and a slab maximum distance (MAX-oB, MAX-oA)), wherein the minimum distance condition is satisfied if a minimum valid distance of the ray from the ray origin is less than or equal to a maximum distance from the ray origin to any intersection of the ray with a point within the box (Karras- ¶0043, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value. As shown, the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4 [a minimum valid distance of the ray from the ray origin is less than a maximum distance], where t is the parametric variable),
wherein said determining whether the ray intersects the axis-aligned box further comprises using the determination of whether the minimum distance condition is satisfied (Karras- ¶0043, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable; ¶0057, a first distance between a first origin and a slab minimum (MIN-oA, MIN-oB), and a second multiplication may be performed between a second inverse direction (idB, idA) and a second distance between a second origin and a slab maximum distance (MAX-oB, MAX-oA))..

Regarding claim 11, Karras in view of Laine, discloses the method of claim 10, and discloses the method further comprising determining whether a maximum distance condition is satisfied (see Claim 1 rejection for detailed analysis), wherein the maximum distance condition is satisfied if a maximum valid distance of the ray from the ray origin is greater than or equal to a minimum distance from the ray origin to any intersection of the ray with a point within the box (Karras- ¶0043, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value. As shown, the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4 [the ray from the ray origin is greater than a minimum distance], where t is the parametric variable),
wherein said determining whether the ray intersects the axis-aligned box further comprises using the determination of whether the maximum distance condition is satisfied (Karras- Fig. 1B shows an intersection between the ray 130 and the rectangular bounding volume 136. The ray 130 intersects the z slab at t3 and exits the z slab at t4; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determining whether the ray intersects the axis-aligned box]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [the subset of the dimensions] […] For an intersection test between the ray 130 and the rectangular bounding volume 136 to be true, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable), and
wherein said determining whether a maximum distance condition is satisfied and said determining whether a minimum distance condition is satisfied are performed in parallel with said determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in a subset of the dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; ¶0057, a first distance between a first origin and a slab minimum (MIN-oA, MIN-oB), and a second multiplication may be performed between a second inverse direction (idB, idA) and a second distance between a second origin and a slab maximum distance (MAX-oB, MAX-oA); ¶0124, the TTU 500 may include four traversal units 530 to test up to eight child nodes for intersection with the ray in parallel).

Regarding claim 12, Karras discloses a method of determining, in a ray tracing system (Karras- ¶0007, The apparatus may comprise circuitry within a processing unit, such as a parallel processing unit, which may further include circuitry to implement one or more tree traversal units that may be configured to generate the intersection query; ¶0028, The intersection test engine may reside within tree traversal unit (TTU) 500 of FIGS. 5A-5B, or within any other technically feasible location within the parallel processing unit (PPU) 200 of FIG. 2), whether a ray intersects a three-dimensional axis- aligned box, wherein the box represents a volume defined by a front-facing plane and a back-facing plane for each dimension of the three-dimensional axis-aligned box (Karras- ¶0006, method for performing an intersection query between a query beam and a target bounding volume […] and it is determined whether the query beam intersects the target bounding volume based on at least the parametric variable range for the first dimension; Fig. 1B and ¶0041-0042, FIG. 1B illustrates a ray 130 intersecting a rectangular bounding volume 136 [a ray intersects a three-dimensional axis-aligned box, wherein the box represents a volume] […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) [a front-facing plane] and a maximum value (zmax) [a back-facing plane] of z), the method comprising:
identifying which of the back-facing planes of the box intersects the ray least far along the ray (Karras- Fig. 1B shows the ray 130 intersects and exists the z slab at t4 and ¶0042-0043, The rectangular bounding volume 136 is defined by a pair of infinite planes at minimum and maximum values in each dimension […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) and a maximum value (zmax) of z. Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4 [the back-facing planes of the box intersects the ray least far along the ray]);		
determining whether the ray intersects the front-facing planes in a subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume; ¶0037, At step 108, the intersection test engine determines a slab intersection case for the first dimension based on the beam information and the intersection parameter values […] the intersection engine further determines a slab intersection case for the second dimension and a slab intersection case for the third dimension [determining whether the ray intersects]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [a subset of the dimensions] […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4), wherein the subset of dimensions comprises the two dimensions for which the back-facing plane was not identified, but wherein the subset of dimensions does not comprise the dimension for which the back-facing plane was identified (Karras- ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab [two dimensions], and zmin and zmax define a z slab); and
determining whether the ray intersects the axis-aligned box using the determination of whether the ray intersects the front-facing planes in the subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (Karras- Fig. 1B shows an intersection between the ray 130 and the rectangular bounding volume 136. The ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determining whether the ray intersects the axis-aligned box]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [the subset of the dimensions] […] For an intersection test between the ray 130 and the rectangular bounding volume 136 to be true, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4. Therefore, the ray intersection test for ray 130 intersecting the bounding volume 136 is true for t3≤t≤t4, where t is the parametric variable),
wherein the method determines whether the ray intersects the box  to determine whether the ray intersects the front-facing plane in the dimension for which the back-facing plane was identified at a position that is no further along the ray than a position at which the ray intersects the identified back-facing plane (Karras- Fig. 1B shows an intersection between the ray 130 and the rectangular bounding volume 136 including a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. The ray will intersect the front-facing plane first and then the back-facing plane; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determines whether the ray intersects the box]; ¶0042, The rectangular bounding volume 136 is defined by a pair of infinite planes at minimum and maximum values in each dimension […] In the z dimension, the rectangular bounding volume 136 is defined by a minimum value (zmin) and a maximum value (zmax) of z – suggests a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified; ¶0043, the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3 [the ray intersects the front-facing plane in the dimension for which the back-facing plane was identified at a position that is no further along the ray]. The ray 130 exits the z slab when the parametric variable is at t4 [a position at which the ray intersects the identified back-facing plane] - This realisation suggests determine whether the ray intersects the box without performing a test since there an intersection between the ray 130 and the rectangular bounding volume 136 including a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. The ray will intersect the front-facing plane of an axis-aligned box before it intersects the back-facing plane of the axis-aligned box for that dimension; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmin when the ray 142(Z) is at zmin and the parametric variable is equal to z.tmax when the ray 142(Z) is at zmax).
Karras does not explicitly disclose the method determines whether the ray intersects the box without performing a test to determine whether the ray intersects the front-facing plane in the dimension for which the back-facing plane was identified at a position that is no further along the ray than a position at which the ray intersects the identified back-facing plane.
However, Laine discloses 
the method determines whether the ray intersects the box without performing a test to determine whether the ray intersects the front-facing plane in the dimension for which the back-facing plane was identified at a position that is no further along the ray than a position at which the ray intersects the identified back-facing plane (Laine- ¶0132, the bounding volumes associated with each of the nodes are axis-aligned bounding boxes (AABB) that may be defined as six planes associated with a coordinate system. For example, a Cartesian coordinate system may be defined by three orthonormal vectors, x, y, and z. For a 3D model based on a Cartesian coordinate system having a particular origin given as <x0, y0, z0>, an axis aligned bounding box (AABB) may be defined using a sextuple of values <x1, x2, y1, y2, z1, z2>. The values x1 and x2 define a minimum plane (i.e., the set of all points <x, y, z> where x=x1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where x=x2, etc.) parallel to the plane defined by the y-axis and the z-axis that bounds all of the geometric primitives enclosed by the AABB. The values y1 and y2 define a minimum plane (i.e., the set of all points <x, y, z> where y=y1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where y=y2, etc.) parallel to the plane defined by the x-axis and the z-axis that bounds all of the geometric primitives enclosed by the AABB. The values z1 and z2 define a minimum plane (i.e., the set of all points <x, y, z> where z=z1, etc.) and a maximum plane (i.e., the set of all points <x, y, z> where z=z2, etc.) parallel to the plane defined by the x-axis and the y-axis that bounds all of the geometric primitives enclosed by the AABB – suggests a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. This realisation suggests determine whether the ray intersects the box without performing a test since there an intersection between the ray and the rectangular bounding volume including a pair of parallel planes of the AABB which the front-facing plane and the back-facing plane identified. The ray will intersect the front-facing plane of an axis-aligned box before it intersects the back-facing plane of the axis-aligned box for that dimension).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Laine, and apply the axis-aligned bounding boxes with the minimum planes and the maximum planes that parallel into the the ray intersects the box, as taught by Karras in order to determine whether the ray intersects the box without performing a test to determine whether the ray intersects the front-facing plane in the dimension for which the back-facing plane was identified at a position that is no further along the ray than a position at which the ray intersects the identified back-facing plane.
Doing so would improve efficiency of tree traversal operations and the amount of data required to specify an AABB associated with nodes that descend from the block root node may be reduced.

Regarding claim 13, Karras in view of Laine, discloses the method of claim 12, and further discloses wherein said identifying which of the back-facing planes of the box intersects the ray least far along the ray (see Claim 12 rejection for detailed analysis) comprises:
performing a first back-facing test to determine which of a first back-facing plane and a second back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection at a maximum value is referred to herein as intersection parameter value Amax [performing a first back-facing test to determine which of a first back-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [a second backfacing plane of the box the ray intersects least far along the ray], respectively; Fig. 1G and ¶0049, At xmax, the second query ray B 164 intersects the x slab 160 at t=Bmax. Similarly, at xmax the first query ray 162 A intersects the x slab 160 at t=Amax [performing a first back-facing test to determine which of a first back-facing plane and a second backfacing plane of the box the ray intersects least far along the ray]); and
performing a second back-facing test to determine which of the determined back-facing plane and a third back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [a second back-facing test], respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests a third back-facing plane of the box the ray intersects least far along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmax when the ray 142(Z) is at zmax [a third back-facing plane of the box the ray intersects least far along the ray]), thereby identifying which of the back-facing planes of the box intersects the ray least far along the ray (Karras- ¶0026, Testing may be performed as a query, where a given query ray is tested against bounding volumes within the BVH. An individual query may comprise testing whether the parametric variable associated with the query ray is within an appropriate range to fall between bounding planes for the x-dimension, y-dimension, and z-dimension to intersect the bounding volume).

Regarding claim 14, Karras in view of Laine, discloses the method of claim 12, wherein said identifying which of the back-facing planes of the box intersects the ray least far along the ray (see Claim 12 rejection for detailed analysis) comprises:	
performing a first back-facing test to determine which of a first back-facing plane and a second back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection at a maximum value is referred to herein as intersection parameter value Amax [performing a first back-facing test to determine which of a first back-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [a second backfacing plane of the box the ray intersects least far along the ray], respectively; Fig. 1G and ¶0049, At xmax, the second query ray B 164 intersects the x slab 160 at t=Bmax. Similarly, at xmax the first query ray 162 A intersects the x slab 160 at t=Amax [performing a first back-facing test to determine which of a first back-facing plane and a second backfacing plane of the box the ray intersects least far along the ray]);
performing a second back-facing test to determine which of the first back-facing plane and a third back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [a second back-facing test], respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests a third back-facing plane of the box the ray intersects least far along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmax when the ray 142(Z) is at zmax [a third back-facing plane of the box the ray intersects least far along the ray]);
performing a third back-facing test to determine which of the second back-facing plane and the third back-facing plane of the box the ray intersects least far along the ray (Karras- Fig. 1A and ¶0036, Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax [the second back-facing plane, respectively […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions – z dimensions suggests the third back-facing plane of the box the ray intersects least far along the ray; Fig. 1D and ¶0045, FIG. 1D illustrates a ray 142(Z) intersecting z slab 140(Z) […] the parametric variable is equal to z.tmax when the ray 142(Z) is at zmax [the third back-facing plane of the box the ray intersects least far along the ray]); and
using the results of the first, second and third back-facing tests to identify which of the back-facing planes of the box intersects the ray least far along the ray (Karras- ¶0026, Testing may be performed as a query, where a given query ray is tested against bounding volumes within the BVH. An individual query may comprise testing whether the parametric variable associated with the query ray is within an appropriate range to fall between bounding planes for the x-dimension, y-dimension, and z-dimension to intersect the bounding volume).

Regarding claim 15, Karras in view of Laine, discloses the method of claim 12, and further discloses wherein said determining whether the ray intersects the front-facing planes in the subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (see Claim 12 rejection for detailed analysis) comprises:
performing a first mixed-facing test to determine which of the identified back-facing plane and a first front-facing plane of the box the ray intersects furthest along the ray, wherein the first front-facing plane of the box is a front-facing plane for a first dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [a first front-facing plane of the box the ray intersects furthest along the ray] and exits the z slab at t4 [the identified back-facing plane]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [the first front-facing plane] […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]);
performing a second mixed-facing test to determine which of the identified back-facing plane and a second front-facing plane of the box the ray intersects furthest along the ray, wherein the second front-facing plane of the box is a front-facing plane for a second dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [a second front-facing plane] and exits the z slab at t4 [the identified back-facing plane]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [second front-facing plane]. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax [the identified back-facing plane]. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively […] the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [the subset of dimensions]); and
using the results of the first and second mixed-facing tests to determine whether the ray intersects the front-facing planes in the subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the front-facing planes] and exits the z slab at t4 [the back-facing planes]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively. In one embodiment, the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax [results of the first and second mixed-facing tests]. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions).

Regarding claim 16, Karras in view of Laine, discloses the method of claim 12, and further discloses wherein said determining whether the ray intersects the front-facing planes in the subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (see Claim 12 rejection for detailed analysis) comprises:
performing a front-facing test to determine which of a first front-facing plane and a second front- facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1A and ¶0036, At step 106, the intersection test engine calculates intersection parameter values for the first dimension based on the beam information and the slab boundary information […] an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [performing a first front-facing test to determine which of a first front-facing plane] […] Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin [a second front- facing plane of the box the ray intersects furthest along the ray] and Bmax, respectively; Fig. 1G and ¶0049, At xmin, the first query ray A 162 intersects the x slab 160 at t=Amin. Similarly, at xmin the second query ray B 164 intersects the x slab 160 at t=Bmin [performing a first front-facing test to determine which of a first front-facing plane and a second front- facing plane of the box the ray intersects]), wherein the first front-facing plane of the box is a front-facing plane for a first dimension in the subset of dimensions, and the second front-facing plane of the box is a front-facing plane for a second dimension in the subset of dimensions (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the first front-facing plane of the box is a front-facing plane for a first dimension; the second front-facing plane of the box is a front-facing plane for a second dimension] and exits the z slab at t4);
performing a mixed-facing test to determine which of the identified back-facing plane and the determined front-facing plane of the box the ray intersects furthest along the ray (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the determined front-facing plane] and exits the z slab at t4 [the identified back-facing plane]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin [the first front-facing plane] […] the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions [mixed-facing test]); and
using the result of the mixed-facing test to determine whether the ray intersects the front-facing planes in the subset of the dimensions at positions that are no further along the ray than a position at which the ray intersects the identified back-facing plane (Karras- Fig. 1B shows the ray 130 intersects the z slab at t3 [the identified front-facing plane] and exits the z slab at t4 [the back-facing planes]; Fig. 1A and ¶0036, an intersection by the first query ray at a minimum value along the first dimension is referred to herein as intersection parameter value Amin. Similarly, an intersection at a maximum value is referred to herein as intersection parameter value Amax. Minimum and maximum intersection parameter values associated with the second query ray are referred to herein as Bmin and Bmax, respectively. In one embodiment, the intersection parameter values include one or more of Amin, Amax, Bmin, and Bmax [result of the mixed-facing test]. In one embodiment, the intersection test engine further calculates intersection parameter values for each dimension within a 3D space. For example, the intersection parameter values may include a minimum and maximum value for each of x, y, and z dimensions).

Regarding claims 19-20, all claim limitations are set forth as claims 1 and 12 in apparatus form and rejected as per discussion for claims 1 and 12.


18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karras in view of Laine, further in view of “Fast Ray-Axis Aligned Bounding Box Overlap Tests with Plucker Coordinates” by Jeffrey Mahovsky (“Mahovsky”)
Regarding claim 2, Karras in view of Laine, discloses the method of claim 1, and further discloses wherein said steps of identifying which of the front-facing planes of the box intersects the ray furthest along the ray and determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in a subset of the dimensions (Karras- Fig. 1B shows zmin in z slab as the front-facing planes of the box. The ray 130 intersects the z slab at t3 and exits the z slab at t4 [the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes]; Fig. 1A and ¶0028, FIG. 1A illustrates a flowchart of a method 100 for determining whether a query beam intersects a target bounding volume [determining whether the ray intersects the axis-aligned box]; ¶0043, Each pair of minimum and maximum values for a given dimension defines a slab for the dimension. For example, xmin and xmax define an x slab in the x dimension, ymin and ymax define a y slab, and zmin and zmax define a z slab [a subset of the dimensions] […] For an intersection test between the ray 130 and the rectangular bounding volume 136 to be true, the ray 130 must be located between slabs for all dimensions simultaneously for a given parametric variable value […] the ray 130 intersects the x slab at t1, the y slab at t2 and the z slab at t3. The ray 130 exits the z slab when the parametric variable is at t4) .
Karras does not explicitly disclose said steps of identifying are performed without computing intersection distances to any of the planes of the box.
However, Mahovsky discloses
steps of identifying are performed without computing intersection distances to any of the planes of the box (Mahovsky- page 42, 1st paragraph, The Plucker technique does not, by itself, compute an intersection distance; page 43, 3rd paragraph, Determines whether the ray hits the box, does not compute an intersection distance).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Mahovsky, and apply the Plucker technique into the steps of identifying, as taught by Karras for identifying which of the front-facing planes of the box intersects the ray furthest along the ray and determining whether the ray intersects the identified front-facing plane at a position that is no further along the ray than positions at which the ray intersects the back-facing planes in a subset of the dimensions, are performed without computing intersection distances to any of the planes of the box.
Doing so the number of faces tested can be reduced.



Allowable Subject Matter
19.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Claim 7, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1 and 7 as a whole, the combination of prior arts does
not teach wherein if Pm,i Dj > Pn,j Di then it is determined that the ray intersects with the first plane further along the ray than where it intersects with the second plane, and if Pm,i Dj < Pn,j Di then it is determined that the ray intersects with the second plane further along the ray than where it intersects with the first plane, wherein the first plane is either: (i) the front-facing plane for dimension j and has a component value of P0,i for the ith dimension, or (ii) the back-facing plane for dimension i and has a component value of P1,i for the ith dimension, and wherein the second plane is either: (i) the front-facing plane for dimension j and has a component value of P0,j for the jth dimension, or (ii) the back-facing plane for dimension j and has a component value of P1,j for the jth dimension.
Therefore, Claim 7 in the context of claim 1 as a whole does comprise allowable subject matter.

Regarding Claim 17, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1 and 17 as a whole, the combination of prior arts does not teach selectively reversing the axes for the components of the ray and the axis-aligned box, such that 
    PNG
    media_image1.png
    23
    305
    media_image1.png
    Greyscale
, before identifying which of the front-facing planes of the box intersects the ray furthest along the ray, wherein Di, Dj and Dk are the components of a direction vector of the ray in the ith, jth and kth dimensions respectively.
Therefore, Claim 17 in the context of claim 1 as a whole does comprise allowable subject matter.

Regarding Claim 18, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1 and 18 as a whole, the combination of prior arts does not teach the determination of whether the ray intersects the axis-aligned box is performed conservatively by rounding values determined for front-facing planes towards 
    PNG
    media_image2.png
    19
    50
    media_image2.png
    Greyscale
 and rounding values determined for back-facing planes towards 
    PNG
    media_image3.png
    15
    40
    media_image3.png
    Greyscale
, such that errors introduced by rounding in the determination process cannot cause a determination that the ray does not intersect the axis-aligned box if a perfectly accurate determination would have determined that the ray does intersect the axis-aligned box.
Therefore, Claim 18 in the context of claim 1 as a whole does comprise allowable subject matter.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2015/0379756-A1 to Shin et al., Method and apparatus for processing ray tracing teaches method of processing ray tracing comprising acquiring information about a light source and a bounding box that are located in a three-dimensional graphics (3D) graphics environment, the bounding box containing an object; testing whether a ray generated by the light source intersects the bounding box along each of first to third coordinate axes that define the 3D graphics environment based on the acquired information (Abstract).
US-2007/0097118-A1 to Reshetov, Apparatus and method for a frustum culling algorithm suitable for hardware implementation teaches the separation of the coordinates of each normal vector of the frustum planes enables implicit selection of the coordinates of a negative vertex (N-vertex) of an axis-aligned bounded box (AABB) (Abstract). AABB 320, as shown in FIG. 4, may be represented as two 3D vectors: (1) [Xmin, Ymin, Zmin] for minimum coordinate vertex 322; and [Xmax, Ymax, Zmax] for maximum coordinate vertex 324 of AABB 320 (¶0035). Performing a parallel computation of frustum planes to cull an AABB against each of the frustum planes (¶0056).
US-2018/0302614-A1 to Toksvig et al., Panoramic camera systems teaches rounding error, errors in the calibration of the image capture system (¶0100). Ray tracing methods (for example, using a ray marching algorithm to compute intersections between rays and depth maps) (¶0149).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619